Case 2:20-cv-12674-AJT-APP ECF No. 1 filed 09/30/20          PageID.1    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          ____________________

 CHARLES SAADIQ,                           Case No.

              Plaintiff,                   Hon.

 v.                                        Magistrate Judge

 VITAL RECOVERY SERVICES,
 LLC, a Georgia limited liability
 company,

              Defendant.



                           NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1232, 1441(a) and

(b), and 1446(a), (b), and (d), the above-captioned case has been removed by

Defendant Vital Recovery Services, LLC ("Defendant"), to the United States

District Court for the Eastern District of Michigan, for the following reasons:

      1.     This action was commenced on August 21, 2020, in the 46th Judicial

District Court, and was served on Defendant on or about September 2, 2020.

      2.     Pursuant to 28 U.S.C. § 1441(a), any civil action brought in a state

court of which the district court of the United States has original jurisdiction, may

be removed by the Defendant to the district court of the United States for the

district and division embracing the place where such action is pending.
Case 2:20-cv-12674-AJT-APP ECF No. 1 filed 09/30/20           PageID.2   Page 2 of 3




      3.     The 46th Judicial District Court is located in Southfield, Michigan

and is located within the jurisdiction of the United States District Court for the

Eastern District of Michigan. This Court is the Court embracing the place where

the action is pending.

      4.     This Complaint is removable to the United States District Court for

the Eastern District of Michigan, from the 46th Judicial District Court, Oakland

County, State of Michigan, pursuant to 28 U.S.C. § 1441(a).

      5.     This removal is timely. Plaintiff served Defendant on September 2,

2020. Accordingly, this removal is timely under 28 U.S.C. § 1446(b) because

Defendants filed their notice of removal fewer than 30 days after it was served.

      6.     Paragraphs 14-18 of Plaintiff's Complaint alleges the Defendant

violated the Fair Debt Collection Practices Act ("FDCPA"). The FDCPA is a

federal statute, 15 U.S.C. § 1692, et seq. As such, this Court has federal question

jurisdiction over this action pursuant to 28 U.S.C. § 1331.

      7.     Concurrently, Defendant has provided written notice of this Notice

of Removal to Plaintiff and filed a copy with the Clerk of the 46th Judicial District

Court, Oakland County, State of Michigan, as required by 28 U.S.C. § 1446(d).

      8.     Pursuant to 28 U.S.C. § 1446(a), copies of the Summons and

Complaint, which constitute all process, pleadings, and orders served on

Defendant in the State Court Action, are attached collectively as Exhibit A.




                                         2
Case 2:20-cv-12674-AJT-APP ECF No. 1 filed 09/30/20          PageID.3     Page 3 of 3




                                    CONCLUSION

           For these reasons, Defendant hereby removes this action from the 46th

Judicial District Court for the County of Oakland, Michigan to the United States

District Court for the Eastern District of Michigan.

                                                Respectfully submitted,

                                                VARNUM LLP
                                                Counsel for Defendant

Date: September 30, 2020                     By: /s/ Randall J. Groendyk
                                                Randall J. Groendyk (P37196)
                                                Attorneys for Defendant
                                                333 Bridge Street, N.W., Suite 1700
                                                P.O. Box 352
                                                Grand Rapids, MI 49501-0352
                                                (616) 336-6000
                                                rjgroendyk@varnumlaw.com
16971454




                                         3
